 

Case 2:19-cr-00243-JCC Document 10 Filed 11/26/19 Page 1of 2

United States District Court
Western District of Washington

   

 

VS.

UNITED STATES OF AMERICA, APPEARANCE BOND

NICHOLAS ARMSTRONG CASE No: CR19-243 JCC

I understand that I may be released from custody, pending further proceedings in this case, on the conditions marked below:

OTHER SPECIAL CONDITIONS:

Court Appearances. I must appear in court at the United States Courthouse, 700 Stewart Street, Seattle, Washington,
Courtroom 16206, on Tuesday, March 10, 2020 at 9:00 AM and at all other hearings in this case, including turning myself in to
begin serving a sentence, should that occasion arise. I UNDERSTAND THAT A WILLFUL FAILURE TO APPEAR IN COURT AT
A TIME SET FOR HEARING IS A SEPARATE CRIMINAL OFFENSE, PUNISHABLE BY UP TO 10 YEARS IMPRISONMENT

_ AND A FINE OF $250,000.

No Law Violations. I must not commit a federal, state, or local crime during the period of release. J understand that if I commit
a felony while on release, my sentence can be increased by a maximum of ten years. If 1 commit a misdemeanor while on release,
my sentence can be increased by a maximum of one year. These sentences would be consecutive to all other applicable
sentences.

DNA Testing. I must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

No Controlled Substances. I must not use, consume or possess any controlled substances, including medication, unless
prescribed by a physician and approved in advance by the Pretrial Services Officer.

Address. I must furnish my attorney, and/or Pretrial Services if supervised, with my currerft-agdress and telephone number (if
any) where I will reside upon release and where I will receive any notices of hearing dates. I|must report any changes in that
address or telephone number to my attorney, and/or Pretrial Services if supervised, within one buginess day.

Restrictions on Travel. I must not travel outside the Continental United States or-as directed by Pretrial Services

Victim and Witness Protection. I must not harass, threaten, intimidate, tamper with, improperly influence, or injure the person
or property of witnesses, jurors, informants, victims of crime, judicial officers, or other personis related to official proceedings
before the Court, in violation of 18 U.S.C. § 1503, 1512, and 1513.
Pretrial Supervision. I am subject to Pretrial Services supervision by the Pretrial Services Office of the Court and must abide by
such of the general and special conditions of release as that office shall impose. I must report to the Office of Pretrial Services,
(206) 370-8950, United States Courthouse, 700 Stewart Street, Seattle, Washington within 24 hours of my release unless released
during a weekend or on a holiday in which case | must report at 9:00 a.m. the following court day,

Travel is restricted to Western District of Washington, or as directed by Pretrial Services.
Surrender all current and expired passports and travel documents to the court. Do not apply for/oltain a new passport or travel
document from any country without permission of the court. If the surrendered passport is a foreign passport, it shall be
forwarded to Immigration and Customs Enforcement if defendant is convicted of an offense, oi otherwise ordered by the
Court.

Maintain residence as directed. Do not change residence without prior approval of Pretrial Services or as directed by Pretrial
Services.

Undergo a mental health, psychiatric or psychological evaluation and follow all treatment recommendations i in that evaluation, as
directed by Pretrial Services. You shall take all medications as prescribed.

Provide Pretrial Services with any requested information regarding your financial status, income sources, and investments. Sign a
Release of Information form for Credit Bureau Verification if requested by Pretrial Services.

You must contribute towards the costs of the services required by this bond, to the extent you are. ifinancially able to do so, as
determined by Pretrial Services.

Clear all outstanding warrants as directed by Pretrial Services.

Comply with all other court orders and terms of supervision.

The defendant must notify all prescribing physicians and medical providers, including dentists, or - his/her history of substance
abuse, and provide Pretrial Services with verification of notification.

Undergo a substance use treatment evaluation with Seattle Counseling Services and follow all treatment recommendations in that
evaluation, as directed by Pretrial Services. You shall participate as directed in a program for treatment of narcotic addiction, drug
dependency, or substance abuse, which may include testing to determine if the defendant has reverted to the use of drugs or
alcohol.

 
 

- - 7 - p
I

Appearance Bond Case 2:19-cr-00243-JCC Document 10 Filed 11/26/19 Page 2 of 2
Page 2 of 2

NICHOLAS ARMSTRONG | CR19-243 JCC

AGREEMENT BY DEFENDANT: | understand and agree to comply with every condition marked above, and I understand that if | fail
to comply with any conditions of my release, the Court will immediately issue a warrant for my arrest, and I will be subject to a revocation
of release, an order of detention, and prosecution for contempt of court. I understand this appearance bond remains in effect during any
proceeding on ap#eal or review.

Wi

 

 

 

November 26, 2019 Renton, WA
Signature * Date Signed City, State of Residence
ORDER OF RELEASE

It is therefore ORDERED:

(1) Defendant shall comply with all conditions of this appearance Bond;

(2) Defendant shall be released from custody, and shall remain at liberty so long as he or she complies with the provisions of this Appearance Bond, or
until further order of the Court.

November 26, 2019 “wry

Date Signed Michelle L. Peterson
UNITED STATES MAGISTRATE JUDGE

ce: Defendant, Defense Counsel, U.S. Attorney, U.S. Marshal, Pretrial Services
